DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 7/8/2022 with respect to drawing and specification objections that were submitted on 4/28/2021 are sufficient and have overcome each and every objection previously set forth in the Non-Final Office Action dated 4/8/2022.  The amendments filed on 7/8/2022 have objections that are reflected in the appropriate section of this application.
The amendments filed 7/8/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention (NOTE: For convenience, paragraph references reflect the PG Pub version of the specification).  The added material which is not supported by the original disclosure is as follows:
The limitation “minimum diameter” is only referenced twice in the application, in paragraphs 0005 and the Abstract when referring to the diameter relationships of the maximum diameter of the straight line part (12) and the  minimum diameter of the lid wall (Paragraph 0005).
Claim 9 introduces “minimum diameters” of the following features: a free end (Free end is referenced once in the specification in Paragraph 0006, with no diameter limitation specified.); the lead-in, smooth and buckling part minimum diameters with respect to the free end; the connected end minimum diameter with respect to the lead-in, smooth and buckling part.  None of these limitations is supported in the specification. 
Claim 9 introduces “connected end” as a design feature.  There is no support in the specification for a “connected end” that is specific as a numbered design item.
Claim 10 further limits the “minimum diameter” of the connected end with respect to free end. This further limitation is not supported in the specification.
It is suggested to the applicant that, since there is not a definition of “minimum” in the specification for the various diameters outlined in sections b. through d. above, the removal of the word “minimum” and/or “connected end” and/or their equivalents/synonyms from the claim would remove the “new matter” objection’s basis. 
Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the PG Pub version of the specification). Appropriate correction is required:
Paragraph 0022 has “lead-in” part as part “233,” the part number should be “231.”
Paragraph 0018 has “paper-plastic box as part “11,” the part number should be “10.”
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because (***note that for convenience, paragraph references reflect the PG Pub version of the specification). :
The drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
The “minimum diameter” structural limitation (Claims 9-10);
The “connected end” structural limitation (Claims 9-10)
The “free end” structural limitation (Claims 9-10)
The drawings fail to show the following features, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d):
Paragraphs 0005 and 0018: The “flange – 23” and “free end” as described in the claims but not pointed out in the drawings only appears in the two paragraphs of the specification, and is not present as a numbered item in the drawing.
Paragraphs 0004 and 0018: The “connected end” as described in the claims but not pointed out in the drawings only appears in the two paragraphs of the specification, and is not present as a numbered item in the drawing.
The application has not been checked to the extent necessary to determine the presence of all possible minor errors of claimed features versus drawing annotations. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware of in future amendments is appreciated.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Response to Arguments
Applicant’s arguments, see pages 6-11 of Applicant Arguments, filed on 7/8/2022, with respect to the rejection of claims  1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly found prior art that applies and anticipates this invention. 
Claim Interpretation
In view of the “new matter” objection above, and in the interest of compact prosecution, the examiner will interpret the “minimum diameter” and “connected end” are interpreted as follows:
The “minimum diameter” limitations in claims 9 and 10 are interpreted as simply “a diameter” limitations. 
The “connected end” limitation in claims 9 and 10 are interpreted as simply the inner side wall of the “lid wall” where all the flange sub-features are located, as claimed in claim 1.
The “free end” limitation in claims 9 and 10 is interpreted as simple the end of the lid wall – 22 that is not connected to the lid body – 21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.
“Minimum Diameter” –  (A) Because the inventor has not provided direction in terms of drawing annotations for the “minimum diameters” cited within the limitations, (B) no working examples have been disclosed to show the “minimum diameters” and (C) the breadth of claims 9 and 10, undue experimentation would be required for a person of ordinary skill in the art, in order to make or use the invention.
“Connected End”  - (A) Because the inventor has not provided direction in terms of drawing annotations for the “connected end” cited as a limitation, (B) no working examples have been disclosed to show the “connected end” as part of the invention and (C) the breadth of claims 9 and 10, undue experimentation would be required for a person of ordinary skill in the art, in order to make or use the invention.
“Free End” - (A) Because the inventor has not provided direction in terms of drawing annotations for the “free end” cited as a limitation, (B) no working examples have been disclosed to show the “free end” and (C) the breadth of claims 9 and 10, undue experimentation would be required for a person of ordinary skill in the art, in order to make or use the invention.
It is suggested to the applicant that, since there is not a definition of “minimum” in the specification for the various diameters outlined in sections b. through d. above, the removal of the word “minimum” and/or “connected end” and/or their equivalents/synonyms from the claim would remove the “new matter” objection’s basis. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) for the following:
Claim 1 recites the limitation "the lid" in page 2, Column 2, Claim 1, Line 5 of the PG Pub Version of the application.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected under 35 U.S.C. 112(b), as they depend from the rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Logomasini (US 3504823 – hereafter referred to as Logomasini) in view of Kwon (KR 20050108568 – hereafter referred to as Kwon).  The Examiner’s Annotated Diagram A for Goldsmith follows:

    PNG
    media_image1.png
    750
    736
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
In regards to Claim 1, Logomasini discloses: A buckling structure (Logomasini – Column 2, Lines 4-20 describe both container and lid connected by buckling) comprising a cover (24 – lid) and a box (12 – body), the cover (24) and box (12) each made of paper, plastic, or a combination thereof (Column 1, Lines 66-69 describe a plastic container assembly), the box (12) comprising a box body (Base and Sidewalls are 14 and 16 – comprise the box body – 12) and a straight line part (Rim – 18)  extending out of an edge of the box body (See Figure 2); and the lid (24 – same as cover, see 112 (b) rejection above) configured to cover the box (12), the lid (24) comprising a lid body (26 – top wall with generally flat peripheral portion - 28), a lid wall (30 – resilient skirt) extending out of the edge of the lid body (Skirt – 30 is downwardly depending – per Column 2, line 55-56), and a flange (See Examiner’s Annotated Diagram A, Item A) arranged on an inner side wall of the lid wall (see Figure II of Annotated Diagram), wherein the flange and the lid body are spaced apart (See 32 – which spaces flange from the lid body, 26 or 28), and wherein in a cross section along a central axis of the box body, the angle between the straight line part (18) and the central axis is smaller than or equal to 90 degrees (Part 20 can be interpreted as horizontal, and the central axis of the container [Column 4, Lines 43-48 extends this disclosure to circular and non-circular packages] as through the side view, center where this limitation is met), wherein in the cross section along the central axis of the box body (12) the flange comprises a section of lead-in part (40), a section of smooth part (Part 36 is considered the smooth part) connected to the lead-in part (See Annotated Diagram A), and a section of buckling part (34) connected to the smooth part (See Annotated Diagram A), where this limitation is met), the maximum diameter of the straight line part (18 – outer edge) being greater than or equal to the minimum diameter of the lid wall (See Annotated Diagram A, Figure II where this limitation is met), the buckling part (34) is arc-shaped (From Annotated Diagram A, The transition from part 34 to 32 is arc shaped) and has a central angle that is greater than 90 degrees (From Annotated Diagram A, the angle of 34 to 32 is greater than 90 degrees or, in the alternative, the angle formed by 38 connected to 34 is also greater than 90 degrees), and when the lid is disposed over and fitted to the box (Annotated Diagram A, See Figure II), (NOT EXPLICITY TAUGHT) {.} 
Logomasini does not explicitly disclose: the straight line part that is solely responsible for being clamped between the buckling part and the lid body. 
The disclosure of Kwon, which is also in the same field as closures for paper or paper plastic containers, does teach the specifics of the cap geometry cited in the instant application.  The Examiner’s Annotated Diagram for Kwon follows:

    PNG
    media_image2.png
    686
    706
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
However, Kwon teaches the concept of: ({EXAMINER ADD FOR CLARITY}A similar structure where: the straight line part (114) is configured to be clamped between the buckling part (126) and the similar lid body (In order to facilitate the seating of the lid without damaging box contents – paragraph 0002).
Kwon also teaches the following elements:
A cross section along the central axis of the box body (DD), the contour line of the side wall of the straight-line part is in parallel with the contour line of the lid wall (See Examiner’s Annotated Diagram B – EE versus the lid wall). (MOTIVATION: See paragraph 0002, facilitating lid seating.)
The smooth part (Part represented by the segment of AA to start of 30) is parallel to the container centerline (the line from 30 to AA – Annotated Diagram B is parallel to container centerline). (MOTIVATION: See paragraph 0002, facilitating lid seating.)
The distance from the buckling part (30) to the lid body (20 – top of) is equal to the thickness of the straight-line part (20) of the box body (Container – 10). (MOTIVATION: See paragraph 0002, facilitating lid seating.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container and closure of Logomasini with the sealing feature and geometry of Kwon (Kwon - Straight line part 114, and Buckling part with flat surface perpendicular to the lid body) in order to advantageously improve the ease of sealing of the container resulting in the protection of the contents ( Kwon - Paragraph 0002).
Further, At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Logomasini’s Rim (Logomasini, 18- rim and second portion extended down for the end of rim – 22 – see Examiner’s Annotated Diagram A, Figure 2),  because Applicant has not disclosed that having a solely flat flange surface provides an advantage, is used for a particular purpose, or solves a stated problem that is not already solved in the prior art. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with the rim and extension of Logomasini because the geometry associated with the two configurations (a flat edge that is clamped between an upper surface and an inner depending bead).Therefore, it would have been an obvious matter of design choice to modify Logomasini to obtain the invention as claimed.	
In regards to Claim 2, Logomasini continues to teach: wherein the flange (Logomasini, Items 34,36 and 38) and a free end of the lid wall (20) are spaced apart (See Annotated Diagram A, Figure 2, Item 32 – which is the spacing element).  
In regards to Claim 3, Logomasini continues to teach: wherein when viewed in a cross section along the central axis of the box body, the lead-in part has an arc-shape (Logomasini, Annotated Diagram A, the transition from item 40 – Downward Extension to 38 – outward flare – is generally arc shaped).
Further, and in the alternative, if an argument were to be made that Logomasini does not include a generally arc-shaped profile, then at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the manufacturing process of the lid to a more arc-shaped transition structure because Applicant has not disclosed that arc shaped lead-in structure provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with Logomasini’s structure because it provides the same function, to positively locate the cap onto the container and guide the cap during the seating process.
Therefore, it would have been an obvious matter of design choice to modify Logomasini to obtain the invention as claimed.
In regards to Claim 7, Logomasini continues to teach: wherein the central angle of the buckling part is about 90 degrees (See Examiner’s Annotated Diagram A, Item B and this limitation is apparently met with the angle formed by Items 34-36-38 is about 90 degrees or between 80-120 degrees.)
Further, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to increase or decrease the angle formed by the buckling part (Parts 34-36-38) because Applicant has not disclosed that having the buckling part at around 90 degrees provides an advantage, is used for a particular purpose, or solves a stated problem that is not already solved in the prior art. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with any angle sufficient to cause a buckling stress between the buckling part and the straight line part because those are the forces that are sealing the container.Therefore, it would have been an obvious matter of design choice to modify Logomasini to obtain the invention as claimed.
In regards to Claim 8, Logomasini continues to teach: wherein a distance from the buckling part (34) to the lid body (28) is equal to a thickness of the straight line part (20 to 23) of the box body (Logomasini, Examiner’s Annotated Diagram A, Figure II where the disclosed invention has the capability to meet this limitation.)
Further, and in the alternative, regarding claim 8, Logomasini discloses the limitations of claim 8, outlined above.
But should an argument be made that the relative dimensions do not seem to match, (i.e., The thickness of the buckling parts can be either 38 to 36 to 34; or 36 to 34; or 38 to 36 versus the apparent relationships drawn from the original drawings of this application), it should be noted that such relationships are a matter of configuration.  
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the buckling structure of Logomasini to suit a particular application based on basic engineering principles and intended use, including a relative dimensional relationship of buckling parts based on available the required closure sealing characteristics, including configurations which correspond to the claimed dimensional relationships.
	
Claims 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Logomasini in view of Kwon in further view of Goldsmith (US 3173574 – hereinafter referred to as Goldsmith) The Examiner’s Annotated Diagram C for Goldsmith follows:

    PNG
    media_image3.png
    681
    726
    media_image3.png
    Greyscale

Examiner's Annotated Diagram C
In regards to Claim 4, Logomasini as modified above teaches all the limitations of the parent claim.
Logomasini, as previously modified, does not explicitly teach variations in container geometry related to the sealing structure with respect to the side wall of the container.
However, Goldsmith in a similar disclosure on plastic closures for metal containers teaches: wherein when viewed in a cross section along the central axis of the box body, the contour line of the side wall of the straight line part (Goldsmith – 44a) is in parallel with the contour line of the previously disclosed lid wall (See Logomasini,  Examiner’s Annotated Diagram A, Item 30 – resilient skirt) (Goldsmith – Motivation – in order to provide a container cover with one-piece construction molded of plastic – Column 1, Lines 10-14).  
Goldsmith, in his disclosure, also teaches the following dimensional relationships:
In Goldsmith, Figure 1: the angle between the previously disclosed straight line part and the central axis of the box body – C1 or C2 – is 90 degrees.
In Goldsmith, Examiner’s Annotated Diagram C, the vertical axis of the smooth part – 44a, is parallel with the central axis of the box body – C1 or C2.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the annular bead and geometry of Logomasini – items 32-40), providing the annular structure taught by Goldsmith (Flat annular surface – 44a with sloped surfaces above and below flat surface – 44b – See Examiner’s Annotated Diagram C) motivated by the benefit of simplifying the container lid construction in a single piece – Column 1, Lines 10-14).  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
In regards to Claim 5, Logomasini continues to teach: a majority of the structures within the parent claim. 
Logomasini does not explicitly teach a straight line part.
However, Goldsmith in a similar disclosure on plastic closures for metal containers teaches: wherein when viewed in a cross section along the central axis of the similarly disclosed box body, the angle between the straight line part (44a) and the central axis of the previously disclosed box body is 90 degrees. (See Logomasini,  Examiner’s Annotated Diagram A, Item 30 – resilient skirt with respect to Annotated Diagram C – Item 44a – where the intersection on the modified container and closure structure is generally 90 degrees) (Goldsmith – Motivation – in order to provide a container cover with one-piece construction molded of plastic – Column 1, Lines 10-14).  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the annular bead and geometry of Logomasini – items 32-40), providing the annular structure taught by Goldsmith (Flat annular surface – 44a with sloped surfaces above and below flat surface – 44b – See Examiner’s Annotated Diagram C) motivated by the benefit of simplifying the container lid construction in a single piece (Column 1, Lines 10-14).  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
In regards to Claim 6, the modified container and closure of Logomasini already teaches: wherein when viewed in a cross section along the central axis of the box body, the smooth part (126) is in parallel with the central axis of the box body (See modification rejection and motivation already outlined in the parent claim above).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Logomasini in view of Kwon and in further view of Romero et al. (WO 2018153890 – hereafter referred to as Romero).The Examiner’s Annotated Diagram D for Romero follows:

    PNG
    media_image4.png
    752
    933
    media_image4.png
    Greyscale

Examiner's Annotated Diagram D
In regards to Claim 9, the modified container and closure of Logomasini teaches all the limitations of the parent claim.
The modified device of Logomasini does not explicitly teach geometric relationships between the diameter of the container and each of the components of the sealing structure.
However, Romero, in a similar disclosure on a storage container and closure structure teaches the following similar relationships, specifically: wherein in the cross section along the central axis of the box body the lid wall comprises a free end (Romero, Annotated Diagram D, Item A), the flange (A) arranged the inner side wall of the lid wall (from surfaces 321-325-323 to A) and spaced apart from the free end (323 is spaced from the free end – A), and a connected end (Interpreted to mean connecting wall or structure, in Romero – it is 414 – tamper evident mechanism or 412 Hinge) extending between the edge of the body and the flange (414 and 412 are between the flange and the lid body as previously disclosed – See Annotated Diagram D), wherein the free end (A) has a (NOTE: NOT EXAMINED: SEE CLAIM INTERPRETATION EARLIER IN THIS OFFICE ACTION){ 
Romero also teaches the equivalence of the diameters of the free end and the connected end (See Annotated Diagram D, Items C and A).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the sealing structure of the modified container and closure of Logomasini, providing the sealing structure taught by Romero, motivated by the benefit of improving the storage capability of the container.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
In regards to Claim 10, the device of Logomasini, as modified above, also teaches: wherein the (NOTE: NOT EXAMINED: SEE CLAIM INTERPRETATION EARLIER IN THIS OFFICE ACTION) { 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Glickman (US 3101864) discloses Figures 1-4, right angle buckling part as well as general features relevant to the scope and structure of the claimed invention.
Hunter (US 3880288) discloses Figures 1-2 and varying angles or buckling part and lead-in parts as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571)272-7344.  The examiner can normally be reached from Monday-Friday 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733